Case 2:20-cv-05142-ER Document 2 Filed 10/15/20 Page 1 of 14

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

)
JANE DOE, )
by and through her next friend, Julie Roe, )
)
Plaintiff, )
)

Vv. ) Civil Action No. 2:20 CV 05142
)
NORTH PENN SCHOOL DISTRICT, )
)
Defendant. )
)
ORDER

Upon consideration of Plaintiffs Motion to Proceed Under Pseudonyms, supporting
Memorandum of Law, any opposition, and the entire record herein, and for good cause shown, it
is hereby:

ORDERED that the Motion is GRANTED and that Plaintiff shall solely be identified as
Jane Doe, and her next friend as Julie Roe, in the Complaint, pleadings, and all filings on the

public docket in this Court.

 

 

Date United States District Judge
Case 2:20-cv-05142-ER Document 2 Filed 10/15/20 Page 2 of 14

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JANE DOE,
by and through her next friend, Julie Roe,

Plaintiff,
Vv. Civil Action No. 2:20 CV 05142

NORTH PENN SCHOOL DISTRICT,

Defendant.

Maem Newer None Nome nee Nene Nee Nome Neer” None” Nee” Noe”

 

PLAINTIFF’S MOTION TO PROCEED UNDER PSEUDONYMS
Plaintiff Jane Doe, by her next friend Julie Roe, hereby moves for an Order allowing her
and Julie Roe to proceed under pseudonyms in this case, pursuant to Doe v. Megless, 654 F.3d
404 (3d Cir. 2011). The grounds for this Motion are explained in detail in Ms. Doe’s
Memorandum in Support of Motion to Proceed Under Pseudonyms. In support of this Motion,
Plaintiff states:

1. Ms. Doe is a minor who was sexually assaulted at school by a classmate over twenty
times while she was a student in the North Penn School District.

2. Ms. Doe’s reasonable fear of severe harm outweighs the general public interest in open
judicial proceedings.

3. The factors the Third Circuit views as supporting the use of a pseudonym weigh in Ms.
Doe’s favor because (1) she has kept the matter confidential; (2) her fear of disclosure is
substantial and well-founded; (3) the public has a compelling interest in allowing Ms.
Doe, as a victim of sexual assault, to use a pseudonym; (4) there is an atypically weak

public interest in knowing Ms. Doe’s particular identity; (5) if forced to disclose her
Case 2:20-cv-05142-ER Document 2 Filed 10/15/20 Page 3 of 14

identity, Ms. Doe would likely withdraw this suit; and (6) Ms. Doe has no ulterior
motives in seeking to proceed under a pseudonym. See Megless, 654 F.3d at 409.

4. The factors that support allowing Jane Doe and her next friend to use pseudonyms greatly
outweigh any factors that disfavor it. See id.
WHEREFORE, Plaintiff Jane Doe respectfully requests that the Court grant her Motion

to Proceed Under Pseudonyms.

Date: October 15, 2020 By:_s/ Laura E. Laughlin
Laura E. Laughlin (311896)
FREIWALD LAW
1500 Walnut Street
18" Floor
Philadelphia, PA 19102
Tel (215) 875-8000
Fax (215) 875-8575
lel@freiwaldlaw.com

 

Adele P. Kimmel*
Alexandra Z. Brodsky*
Adrienne Spiegel*
PUBLIC JUSTICE

1620 L Street, NW

Suite 630

Washington, DC 20036
Tel (202) 797-8600

Fax (202) 232-7203
akimmel@publicjustice.net
abrodsky @publicjustice.net
aspiegel@publicjustice.net

Monica H. Beck (P78555)

THE FIERBERG NATIONAL LAW
GROUP, PLLC

161 East Front Street, Suite 200
Traverse City, MI 49684

Tel (231) 933-0180

Fax (231) 252-8100
mbeck@tfnlgroup.com

* pro hac vice motions to be filed
Case 2:20-cv-05142-ER Document 2 Filed 10/15/20 Page 4 of 14

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JANE DOE,
by and through her next friend, Julie Roe,

Plaintiff,
Civil Action No. 2:20 CV 05142

Vv.

NORTH PENN SCHOOL DISTRICT,

Defendant.

mee” Nome” Newer” None” me Smee Nee Neer” Nee Ne ee” Nee”

 

PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
MOTION TO PROCEED UNDER PSEUDONYMS

Plaintiff Jane Doe, by her next friend Julie Roe, respectfully requests that this Court issue

an Order allowing her and Ms. Roe to proceed under pseudonyms in this case.
PRELIMINARY STATEMENT

Jane Doe was sexually assaulted at school over twenty times by “MP,”! a classmate with
a known history of sexual predation, while she was a student in the North Penn School District
(“the District”). The first series of repeated sexual assaults occurred when Ms. Doe was in sixth
grade at Gwynedd Square Elementary School (“Gwynedd”). In October 2014, two Gwynedd
teachers witnessed MP sexually assault Ms. Doe. However, the teachers did not report this to
school administrators or Ms. Doe’s parents, and they took no steps to ensure Ms. Doe could
attend school safely. Predictably, MP continued to sexually assault Ms. Doe at Gwynedd. In
April 2015, another female student reported to the District that MP had sexually assaulted her,

Ms. Doe, and at least three other girls. Only then did Ms. Doe speak up about the assaults. By

 

1 For purposes of this Motion, the then-minor male perpetrator is referred to as “MP,” which does not reveal his true
initials, in compliance Fed. R. Civ. P. 5.2(a), requiring the protection of a minor person’s identity in public court
filings.
Case 2:20-cv-05142-ER Document 2 Filed 10/15/20 Page 5 of 14

that point, MP had sexually assaulted Ms. Doe at school more than ten times—sometimes
touching her breasts, sometimes touching her vagina, and sometimes digitally penetrating her
vagina. Despite its actual notice of these assaults and the significant danger MP posed to Ms.
Doe and her classmates, the District did not take any meaningful action to stop MP from further
victimizing Ms. Doe and other students.

In the fall of 2015, instead of attending her neighborhood middle school, Ms. Doe
transferred schools to avoid sharing a building with MP. She sacrificed educational opportunities
and social ties because she and her family had no faith that the District would protect Ms. Doe
from MP so long as they shared a school. She was right. A few years later, when Ms. Doe and
MP enrolled in the same District high school, the District made it easy for MP to sexually assault
Ms. Doe at least ten more times. Despite meeting with Ms. Doe and her parents and agreeing to
keep MP separated from Ms. Doe at school, the District placed MP and Ms. Doe in the same
social studies class and assigned them seats next to one another. MP then repeatedly sexually
assaulted Ms. Doe at school for more than a month. As he had before, he touched Ms. Doe’s
breasts, touched her vagina, and digitally penetrated her vagina. Eventually, as a result of this
abuse and officials’ indifference, Ms. Doe left the District altogether. She is now a high school
senior being home-schooled.

The repeated incidents of sexual assault at school, and the District’s failure to protect her,
traumatized Ms. Doe and caused painful flashbacks to sexual abuse by a neighbor when she was
five years old—abuse the District knew about long before MP first sexually assaulted Ms. Doe in
sixth grade, and which heightened Ms. Doe’s risk for being sexually victimized again. Ms. Doe
suffers from substantial anxiety and has engaged in self-harming behavior, including cutting. She

has lacked a stable educational environment since the fall of 2014, when MP began sexually
Case 2:20-cv-05142-ER Document 2 Filed 10/15/20 Page 6 of 14

assaulting her at school. She also has no solid group of friends and, understandably, distrusts
teachers and school officials.

Ms. Doe has filed a Complaint against the District, alleging violations of her rights under
Title IX of the Education Amendments of 1972 and her constitutional rights under the Fourteenth
Amendment. As a result of the harm Ms. Doe has already endured, and the mental health
conditions that continue to plague her, Ms. Doe reasonably fears she would suffer severe harm if
forced to publicly identify herself in these proceedings. She has a reasonable fear that public
revelation of her identity in connection with this case would exacerbate her trauma and anxiety
and impede her ability to seek justice. No countervailing public interest favors forced disclosure.

ARGUMENT

“Federal courts have long approved the practice of pseudonymous litigation” in certain
cases, despite the general requirement that a complaint name all parties. Doe v. Provident Life &
Acc. Ins. Co., 176 F.R.D. 464, 466 (E.D. Pa. 1997); Fed. R. Civ. P. 10(a). Cases involving sex or
sexuality typically allow the use of a pseudonym. See Provident Life, 176 F.R.D. at 464 (listing
cases involving birth control, abortion, homosexuality, transsexuality). A plaintiff must first
show she has a reasonable fear that severe harm would result if she were forced to publicly
identify herself. See Doe v. Megless, 654 F.3d 404, 408 (3d Cir. 2011). The court then considers
six factors that support the use of a pseudonym:

(1) the extent to which the identity of the litigant has been kept confidential; (2) the bases

upon which disclosure is feared or sought to be avoided, and the substantiality of these

bases; (3) the magnitude of the public interest in maintaining the confidentiality of the

litigant’s identity; (4) whether, because of the purely legal nature of the issues presented

or otherwise, there is an atypically weak public interest in knowing the litigant’s

identities; (5) the undesirability of an outcome adverse to the pseudonymous party and

attributable to his refusal to pursue the case at the price of being publicly identified; and
(6) whether the party seeking to sue pseudonymously has illegitimate ulterior motives.
Case 2:20-cv-05142-ER Document 2 Filed 10/15/20 Page 7 of 14

Id. at 409 (quoting Provident Life, 176 F.R.D. at 467). In this case, all the factors weigh heavily
in favor of allowing Ms. Doe to use a pseudonym.

1. All Six Factors Weigh In Favor Of Allowing Ms. Doe To Proceed Under A
Pseudonym.

1. Ms. Doe Has Revealed The Events At Issue To Very Few People, And Her
Identity Remains Confidential.

Ms. Doe has been discrete. She has not disclosed her identity to any individual or group
beyond those to whom disclosure was necessary to care for her personal health and to stop the
harassment. “Courts have found that a litigant has made substantial efforts to maintain
anonymity where that litigant has limited his disclosure of the sensitive information to few other
people.” Doe v. Princeton Univ., No. CV 19-7853 (BRM), 2019 WL 5587327, at *3 (D.N.J. Oct.
30, 2019). Where a plaintiff has disclosed what happened only to members of her immediate
family and medical professionals, this factor weighs in favor of allowing a pseudonym. See
Provident Life, 176 F.R.D. at 468 (plaintiff had “only revealed to his immediate family, medical
providers and his counsel” that he suffered from disabling mental illnesses); Doe v. Evans, 202
F.R.D. 173, 176 (E.D. Pa. 2001) (plaintiff had taken steps to protect her confidentiality and
“some of [her] own close family and friends [we]re not aware” she had been sexually assaulted).

Similar to the facts in cases allowing pseudonyms above, here, Ms. Doe has only
disclosed the events giving rise to this case to her close family members (her sister and her
parents), a psychologist, law enforcement officials, and the school officials responsible for
protecting her well-being while on school grounds. The fact that Ms. Doe reported the incidents
to school authorities does not reflect a lack of interest in confidentiality; to the extent her
complaints were recorded at all, her school records are kept confidential by federal and state
privacy laws. Moreover, such disclosure was a necessary step for her to obtain relief from the

District. Ms. Doe’s efforts to preserve confidentiality support the use of a pseudonym here.
Case 2:20-cv-05142-ER Document 2 Filed 10/15/20 Page 8 of 14

2. Ms. Doe Has A Substantial, Well-Founded Fear That Public Disclosure
Of Her Identity In Connection With This Case Would Exacerbate Her
Stigma, Humiliation, And Emotional Distress.

A sexual assault victim’s “fear of increased embarrassment, humiliation, and emotional
distress should her friends and business associates learn of the[] events is well-founded.” Evans,
202 F.R.D. at 176. Ms. Doe already suffers from emotional distress. The District subjected Ms.
Doe to repeated sexual assaults by failing to take appropriate steps to protect her from an
assailant with a known history of predation. The District failed to protect Ms. Doe even after two
teachers witnessed MP sexually assaulting her during class in sixth grade. The District again
failed to protect her in tenth grade, reneging on its promise to keep MP away from Ms. Doe and,
instead, seating them next to one another in a social studies class. Despite the District’s betrayal
of its promise to keep Ms. Doe safe, and despite the repeated sexual assaults she endured for the
first month of tenth grade, Ms. Doe was so fearful of humiliation and social stigma by her
assailant—a popular student and football star—that she hesitated to report to the District that she
was once again being sexually assaulted at school. Today Ms. Doe continues to suffer from
emotional disturbance and anxiety, and she engages in physical self-harm. Based on Ms. Doe’s
history, her fear that public disclosure of her identity would exacerbate these conditions is well-
founded.

Ms. Doe’s fear of public disclosure is also substantial. In Doe v. Trishul Consultancy,
LLC, No. CV1816468FLWZNQ, 2019 WL 4750078, at *4 (D.N.J. Sept. 30, 2019), the plaintiff
“alleged that she suffered ‘severe anxiety and emotional distress each day going into work
fearing that [the perpetrator] would attack and/or fire her[,]’ and that she suffered an ‘emotional
breakdown’ . . . which precipitated her reports to [her employer].” Jd. This substantiated the
plaintiff's fear of disclosure because it showed “the potential for severe harm that exceeds mere

embarrassment.” Jd.
Case 2:20-cv-05142-ER Document 2 Filed 10/15/20 Page 9 of 14

Ms. Doe has experienced this type of anxiety and distress, too. In sixth grade, MP’s
repeated sexual assaults caused Ms. Doe trauma and painful flashbacks to the abuse she suffered
as a five-year-old. Later, in ninth grade, Ms. Doe returned home from school suffering a panic
attack because she had seen her assailant in the hallway. The harm Ms. Doe feared then, and
continues to fear today, far exceeds simple embarrassment. One court has found a plaintiff's
“alleged victim status” alone tips this factor in the plaintiff's favor. Princeton Univ., 2019 WL
5587327, at *4. Such a rule clearly covers Ms. Doe. Even in the absence of a categorical rule,
Ms. Doe’s particular fear of increased stigma and humiliation and exacerbated mental health is
substantial.

Ms. Doe’s next friend, Julie Roe, similarly seeks to use a pseudonym to protect Ms.
Doe’s identity; exposing Ms. Roe would expose Ms. Doe. To guard against related concerns,

Doe will identify non-party students, who are or were minors, by pseudonyms to protect their
identities and any subsequent harm. Allowing Ms. Doe to proceed under a pseudonym would
protect the privacy of a young victim, and would permit her the opportunity to heal and to pursue
her claims without forever having her name attached to the abuse she has suffered.
3. The Public Has A Compelling Interest In Allowing Victims Of Sexual
Harassment To Maintain Confidentiality So They Can Seek Justice
Without Fear And So Other Victims Will Not Be Deterred From
Reporting.

Allowing Ms. Doe to proceed confidentially promotes the public interest. First,”[t]here is
a recognized public interest in ensuring that victims of sexual assault can vindicate their claims
and that the fear of public humiliation does not discourage these plaintiffs.” Trishul Consultancy,
2019 WL 4750078, at *5. This interest is stronger still where the victim is a minor. See Doe v.

Old Forge Borough, No. 3:12:CV-2236, 2015 WL 4079362, at *15 (M.D. Pa. July 1, 2015)

(noting “the public may have a substantial interest in maintaining the confidentiality of a minor
Case 2:20-cv-05142-ER Document 2 Filed 10/15/20 Page 10 of 14

plaintiffs [sic] name, particularly in helping to prevent the stigmatization and embarrassment of a
child who has been sexually assaulted or abused”).”

Fear of public humiliation deterred Ms. Doe from reporting the repeated sexual assaults
to the District once, and nearly deterred her a second time a few years later. In sixth grade, two
teachers witnessed one of the sexual assaults and discouraged her from reporting that and future
incidents by saying they would not tell the students’ parents if this never happened again. Ms.
Doe only spoke of the sexual assaults she experienced after another student reported that MP had
sexually assaulted her, Ms. Doe, and others. In tenth grade, it took Ms. Doe a month to summon
the courage to report MP’s resumption of sexual assaulting her, because she feared bullying,
retaliation, and public humiliation. Ms. Doe continues to fear public humiliation and
stigmatization today. Allowing Ms. Doe to proceed under a pseudonym would further the public
interest in allowing her to vindicate her claims, especially since she was a minor when these
events occurred.

Second, “the public has an interest in protecting the identities of sexual assault victims so
that other victims will feel more comfortable suing to vindicate their rights.” Evans, 202 F.R.D.
at 176 (emphasis added). If Ms. Doe were forced to identify herself, the Court would risk
chilling other victims of sexual harassment from coming forward to report their harassment and
to prosecute their rights in court. This would defeat the public interest in allowing victims to seek
redress, and in holding wrongdoers accountable.

Finally, the “public has an interest in preventing the stigmatization of litigants with

mental illnesses.” Provident Life, 176 F.R.D. at 468. Ms. Doe suffers from anxiety and engages

 

2 In fact, Rule 5.2 (a)(3) of the Federal Rules of Civil Procedure recognizes the general need to protect the identity of
minors by requiring all filings to identify the minor by initials only. Here, the interest in protecting Ms. Doe’s
identity is even more significant because she is a minor who was a victim of repeated sexual assaults.

10
Case 2:20-cv-05142-ER Document 2 Filed 10/15/20 Page 11 of 14

in self-harm, and this litigation will likely expose the details of those conditions. The Court
should protect Ms. Doe’s identity to avoid deterring people with other psychiatric conditions
from suing to vindicate their rights. Jd. Consistent with this goal, “[c]ourts have allowed
pseudonyms [in] cases involving . . . mental illness.” Megless, 654 F.3d at 408 (quoting Doe v.
Borough of Morrisville, 130 F.R.D. 612, 614 (E.D. Pa.1990). For all of these reasons, the public
has a strong interest in allowing Ms. Doe to use a pseudonym in this case.

4. There Is No Compelling Public Interest In Knowing The Litigants’
Identities.

There is an atypically weak public interest in knowing Ms. Doe’s identity. Ms. Doe is a
“private citizen seeking to litigate private and highly-sensitive issues, not a public official for
whom the public possesses a heightened interest.” Trishul Consultancy, 2019 WL 4750078, at
*5. Moreover, the public’s interest in the issue of this case—sex-based harassment in school—is
not compromised by keeping Ms. Doe’s identity confidential, especially as access to the docket
and proceedings will remain open to the public. See Provident Life, 176 F.R.D. at 468 (“Doe’s
use of a pseudonym will not interfere with the public’s right or ability to follow the
proceedings.””); Evans, 202 F.R.D. at 176 (“[A]lthough the public certainly has an interest in the
issues .. . Doe’s complaint raises, protecting her identity will not impede the public’s ability to
follow the proceedings.”’); Freedom From Religion Found,, Inc. v. Connellsville Area Sch. Dist.,
No. 2:12-CV-1406, 2013 WL 2296075, at *3 (W.D. Pa. May 24, 2013) (“[T]he issue in this case
does not turn on the identity of the Plaintiff, and the Court presently does not see how denying
Plaintiffs’ request will interfere with the public’s right to follow the proceedings, which will be
kept open to the public while maintaining the confidentiality of the Does’ identities.”). The Court
can thus preserve the public’s ability to follow the important interests at stake here, while

maintaining Ms. Doe’s confidentiality.

11
Case 2:20-cv-05142-ER Document 2 Filed 10/15/20 Page 12 of 14

5. If Forced To Reveal Her Identity, Ms. Doe Would Likely Drop All Claims
And Withdraw The Lawsuit.

If Ms. Doe were “denied the opportunity to proceed using a pseudonym,” she would
“sacrifice a potentially valid claim simply to preserve [her] anonymity.” Megless, 654 F.3d at
410. This stymies the public interest in holding public institutions accountable. Cf id. (“[T]he
public is harmed when alleged abuses of power by public officials go unchallenged because
plaintiffs fear litigating publicly.”) Because of the serious harm Ms. Doe fears would result from
disclosure, including stigma and worsened mental health, she likely would not proceed with this
suit if she could not do so under a pseudonym. The District would get off scot free. As in
Megless, Provident Life, and Evans, this factor weighs in favor of allowing Ms. Doe to use a

pseudonym.

6. Ms. Doe Has No Ulterior Motives In Seeking To Proceed Under A
Pseudonym.

Ms. Doe is motivated by a legitimate fear that she would experience serious harm if
forced to disclose her identity. She has no untoward motive—indeed no motive at all beyond
avoiding further harm. This is legitimate. See Doe v. Hartford Life & Acc. Ins. Co., 237 F.R.D.
545, 550-51 (D.N.J. 2006) (finding factor supported use of pseudonym because “[p]laintiff has
no illegal or ulterior motives in keeping his identity confidential, but merely seeks to protect his
reputation and not aggravate his medical condition.”). Because Ms. Doe has “provided th[e]
Court with several valid reasons in support of [her] request to proceed in pseudonym,” and there
is nothing to suggest any invalid motives, this factor weighs in favor of allowing a pseudonym.

Provident Life, 176 F. at 469; Trishul Consultancy, 2019 WL 4750078, at *5.

12
Case 2:20-cv-05142-ER Document 2 Filed 10/15/20 Page 13 of 14

I. No Other Factor Outweighs Ms. Due’s Interest In Proceeding Under A
Pseudonym.

No factor meaningfully weighs against the use of a pseudonym here. After considering the
factors that support the use of a pseudonym, the Court balances them against three factors that
may disfavor the use a pseudonym:

(1) the universal level of public interest in access to the identities of litigants; (2)

whether, because of the subject matter of this litigation, the status of the litigant as a

public figure, or otherwise, there is a particularly strong interest in knowing the litigant’s

identities, beyond the public’s interest which is normally obtained; and (3) whether the
opposition to pseudonym by counsel, the public, or the press is illegitimately motivated.

Megless, 654 F.3d at 409. As to the first factor, there is always a general public interest “in favor
of open judicial proceedings.” Megless, 654 F.3d at 411. But the second factor undercuts this
where, as here, “a public figure is not involved in th[e] case.” Provident Life, 176 F.R.D. at 469.
In such a case, the public interest in knowing the identities of the litigants is not especially strong,
and “it does not outweigh the above-mentioned factors which all tip in favor of plaintiffs use of
a pseudonym.” Provident Life, 176 F.R.D. at 469; see also, Doe v. Oshrin, 299 F.R.D. 100, 104-
05 (D.N.J. 2014) (“The ‘universal level of public interest in access to the identities of litigants’
does not without more weigh against anonymity.”) (quoting Megless, 654 F.3d at 409). Finally,
Ms. Doe has no reason to believe there will be any opposition to her proceeding under a
pseudonym.

For all these reasons, the factors supporting the use of a pseudonym clearly outweigh any
countervailing factors.

CONCLUSION

The Third Circuit’s test, applied to the facts here, strongly supports allowing Ms. Doe and

Ms. Roe to proceed under pseudonyms. Plaintiff therefore respectfully requests that this Court

enter an Order permitting her and Ms. Roe to proceed by pseudonyms, barring the parties from

13
Case 2:20-cv-05142-ER Document 2 Filed 10/15/20 Page 14 of 14

filing information containing their non-redacted names or personally identifiable information, and

granting to Ms. Doe any and all other relief necessary to allow her and her next friend to proceed

under pseudonyms.

Date: October 15, 2020

 

14

By:_s/ Laura E. Laughlin

Laura E. Laughlin (311896)
FREIWALD LAW

1500 Walnut Street

18" Floor

Philadelphia, PA 19102

Tel (215) 875-8000

Fax (215) 875-8575
lel@freiwaldlaw.com

Adele P. Kimmel*
Alexandra Z. Brodsky*
Adrienne Spiegel*
PUBLIC JUSTICE

1620 L Street, NW

Suite 630

Washington, DC 20036
Tel (202) 797-8600

Fax (202) 232-7203
akimmel@publicjustice.net
abrodsky @publicjustice.net
aspiegel@publicjustice.net

Monica H. Beck*

THE FIERBERG NATIONAL LAW
GROUP, PLLC

161 East Front Street, Suite 200
Traverse City, MI 49684

Tel (231) 933-0180

Fax (231) 252-8100
mbeck@tfnlgroup.com

*pro hac vice motions to be filed
